 In the Matter of THE QUAKER OATS COMPANYandUNITED CEREALWORKERS LOCAL INDUSTRIAL UNION, No.' 1105Case No. R-0597.-Decided June 5, 1941Jurisdiction:cereal -manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until it is certified by the Board ; electionsnecessary.Units Appropriate for Collective'Bargaining:single or separate units com-prising :(1)'productibn and maintenance 'employees including watchmen,firemen, and -heating engineers,-but excludingplanningand drafting en-gineers and laboratory employees, office employees, and supervisors; and (2)sheet-metal workers and apprentices; and (3) millwrights and apprentices;'determination of, ' dependent''upon elections.Messrs. Grir '.m, Elliott, ShuttleworthcCIngersoll,byMr. OwenElliottandWr. -V. C. Shuttleworth,of Cedar Rapids, Iowa, for theCompany. - ' .Mr. Ben Henry,of,Cedar Rapids, .Iowa, andMr. Jack Woodrow,of Ottumwa; Iowa, for the United.,Mr. Frank C. Byers,of Cedar Rapids, Iowa,' for the Millwrights_Miss Marcia Hertzm.ark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT'OF THE CASEOn April 1,1941, United Cereal Workers Local Industrial Union,No. 1105,herein called the United,filed w ith the Regional Directorfor the Eighteenth Region(Minneapolis,Minnesota)a petition al-leging that a question affecting commerce had arisen concerningthe representation of employees of The Quaker Oats Company, CedarRapids, Iowa, herein called the'Company, andrequesting an in-vestigation and, certification of representatives pursuant to Section9 (c) of the National Labor Relations Act; 49, Stat. 449, hereincalled the-Act.On.April 12,1941,theUnited filed an amendedpetition with the Regional Director.On the same date a motion32 N. L.R. B., No. 71.312 THE QUAKER OATS COMPANY313to intervene was filed by Sheet Metal Workers' International Asso-ciation, Local Union No. 263, herein called the Sheet Metal Workers,a labor organization claiming to represent employees directly affectedby the investigation.The Regional. Director granted the, motionto intervene on April 14, 1941.On April 15, 1941, a motion tointervene was filed by Millwright Local 1039 of United Brotherhoodof Carpenters and Joiners of America, herein called the Millwrights,a_labor organization claiming to represent-employees directly affectedby the investigation.The motion was granted by ' the Regional Di-rector on April 18, 1941.On April 21, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On April 23, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, theSheet Metal Workers, the Millwrights, and upon Federal Labor Union22,325, a labor organization claiming to represent employees, directlyaffected by the investigation.Pursuant to notice, a hearing washeld on May 1 and 2, 1941, at Cedar Rapids, Iowa, before, Henry W.Lehmann, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the Sheet Metal Workers and the Mill-wrights were represented by counsel and the United, by its repre-sentatives; all participated in the hearing.'Federal Labor Union22,325 did not appear.Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The,Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Briefs' were there-after filed with the Board by the United and by the Millwrightsand Sheet Metal Workers.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT,I.THE BUSINESS OF THE COMPANYThe Quaker Oats Company, a corporation organized under thelaws of the State of New Jersey and having its principal place ofbusiness in Chicago, Illinois, is engaged in the manufacture and dis=' The Company filed an answer denying the allegations of the United's petition andof the petitions for intervention.It alleged that none of the unions represent a sufficientnumber of employees in any`proper bargaining unit to justify the holding of an`election.and denied that an appropriate unit is requested'in any of the petitions." 314DECISIONS OF NATIONALLABOR RELATIONS BOARDtribution on a Nation-wide scale of numerous cereals, various typesof flour, macaroni, spaghetti, cornmeal, and stock poultry feeds. Itsprincipal plants in the United States are located at Cedar Rapids,Iowa, Akron, Ohio, and St. Joseph, Missouri.We are here con-cerned only with the Cedar Rapids plant, the operations of whichconsist of unloading, handling, and processing of grains and othermaterials, and the packing and shipping of finished products.The principal raw materials used by the Company consist of oats,corn, wheat, barley, rice, soy beans, and buckwheat.During 1940the Company used more than $1,000,000 worth of such materials, inexcess of 75 per cent of which were transported from points outsidethe State of Iowa to the Cedar Rapids plant. The approximatevalue of finished products produced at the Cedar Rapids plant in 1940was in excess of $1,000,000.More than 75 per cent of such productswere transported to places outside the State of Iowa.The Companynormally employs 800 to 900 employees at the Cedar Rapids plant.II.THE ORGANIZATIONS INVOLVEDUnited CerealWorkers Local Industrial Union, No. 1105, is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees at the Cedar Rapidsplant of the Company.Sheet Metal Workers' International Association, Local Union No.263, is a labor organization affiliated with the American Federationof Labor. It admits to membership sheet-metal workers at the CedarRapids plant of the Company.Millwright Local 1039 of United Brotherhood of Carpenters andJoiners of America is a labor organization affiliated with the Ameri-can Federation of Labor. It admits to membership millwrights em-ployed at the Cedar Rapids plant of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAbout April 1, 1941, the United requested the Company to recog-nize it as the exclusive representative of the Company's employees.The Company suggested that the United obtain certification by theBoard.A statement of the Regional Director, introduced in evidence,shows that the United, the Millwrights, and the Sheet Metal Workerseach represent a substantial number of employees in the units allegedby each to be appropriate.22 TheRegionalDirector reported that the United presented to him 412 membershipcards and 40 application cards of which 435 bore apparently genuine original signatures.Of these cards 451 were dated between February 1 and April 12, 1941, and 1 was undated.The Millwrights presented 22 authorization cards, all of which bore apparently genuinesignatures and none of which were dated. The Sheet Metal Workers presented a petitionsigned by 10 persons ; all of the signatures appeared to be genuine. The petition wasnot dated,but it appearedat the hearing that it was signed on April 10, 1941. FederalLaborUnion 22,325,A. F. of L., which had asserted an interest in the matter, submittedno evidence in support of its claim. THE QUAKER OATS COMPANY315We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United contends that all production and maintenance employ-ees at the Cedar Rapids plant of the Company, including watchmen,firemen, and engineers,3 and excluding office employees and super-visors with the right to hire and discharge constitute a unit appropri-ate for the purposes of collective bargaining.The Millwrights urgethat a separate unit of all millwrights and apprentices is appropriate,and the Sheet Metal Workers claim that a separate unit of sheet-lnetalworkers and apprentices should be established.As statedabove, the Company contended in its answer that none of the unitssought is appropriate, but it introduced no evidence concerning thequestion.The sheet-metal workers and their apprentices are skilled em-ployees and are members of a well-established craft.However, theywork throughout the plant as do other maintenance employees andthere is evidence to show the appropriateness of an industrial unitwhich would include the sheet-metal workers.Although the sheet-metal workers have presented grievances and discussed problems withthe Company as part of a committee from the mechanical depart-ment, the Company has never recognized them as a distinct groupfor purposes of collective bargaining.These employees could thusfunction either as a separate unit or as a part of a single industrialunit.An election will be held among all sheet-metal workers and theirapprentices at the Cedar Rapids plant of the Company to determine8 The engineers sought to be included were identified at the hearing as heating engineers,who operate power machines and heating apparatus.The United does not desire theinclusion of drafting and planning engineers.At the hearing the C. I. O. regional directorstated that the United claimed that laboratory employees should be included in the unit.In its brief the United takes a contrary position. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether they wish to be represented by the United, by the SheetMetalWorkers, or by neither.On the results of this election willdepend the appropriate unit. If these employees select a bargainingrepresentative other than the representative selected by the em-ployees in the plant-wide industrial unit, they will constitute a-sepa-rate and distinct appropriate unit. If they choose the same repre-sentative as the employees in the plant-wide unit, they will be mergedinto a single unit with such employees..The millwrights and their apprentices are also members of a well-established craft and constitute a skilled group.Many of themhave been members of the Millwrights for many years.They too,however, are engaged in work which takes them throughout the plantand there is evidence to show that they might appropriately be in-cluded in an industrial unit.The Millwrights have never attemptedto bargain collectively with the Company, although they have par-ticipated with other employees of the mechanical department in dis-cussions with the Company.We shall hold an election among the millwrights and their appren-tices to determine whether they wish to be represented by the United,-by the Millwrights, or by neither.The determination of the appro-priate unit will depend upon the results of this election. If themillwrights select a bargaining representative other than the repre-sentative selected by the employees in the plant-wide industrial unit,they will constitute a separate and distinct appropriate unit. Ifthey choose the same representative as the employees-in the plant-wide industrial unit, they will be merged into a single unit with suchemployees.We find that all the production and maintenance employees at theCedar Rapids plant of the Company, including watchmen, firemen,and heating engineers, and excluding drafting and planning engi-neers, laboratory employees, office employees, and supervisors withthe right to hire and discharge, may properly constitute a unit ap-propriate for the purposes of collective bargaining which would insureto the employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.As indicated above, millwrights andsheet-metal workers may or may not be included within such unit,depending upon the results of an election which we shall direct.Weshall, therefore, make no final determination of the appropriate unitor units pending the elections to be conducted among the millwrightsand sheet-metal workers.VI. THE DETERMINATION OF REPRESENTATIVESWe have heretofore decided that separate elections will be held todetermine the collective bargaining representatives for the mill- THE QUAKER -OATS COMPANY317wrights and, sheet-metal workers and their apprentices.We findthat the question concerning the representation of the employees. inthe industrial unit can best be resolved by means of an election bysecret ballot._1941, the -date of its amended petition, be selected -for, determiningthe eligibility of voters,4 because some of the employees weret there-after temporarily laid off.The, Company's manager testified thatpermanent employees who are presently laid off are carried, on thepay roll for a number of months and that there would be no.differencebetween the pay roll of April 11 and that of April 30., Moreover,our Direction will provide specifically for employees who are tem-porarily laid off.We shall direct that those eligible to, vote in theelection shall be the employees who were employed by the Companyduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to such limitations and addi-tions as are set forth in such Direction of Elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of The Quaker Oats Company, Cedar Rapids,Iowa, within the meaning of Section 9 (c) and Section 2 (6) and (7)''DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Quaker Oats Company, Cedar Rapids, Iowa, elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the, directionand supervision of- the Regional Director for the Eighteenth Region,acting in this matter as agent for the National Labor Relations4At the hearing the United flist requested that the last pay-roll date prior to thehearingbe used to determine eligibility.The Millwrights,the Sheet Metal Workers,and the Com-pany agreed to the use of that datePrior to the conclusion of the hearing the Unitedrequested the use of the earlier pay-roll date 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard, and subject to Article III, Section 9, of said Rules andRegulations :1.Among all sheet-metal workers and apprentices at the CedarRapids plant of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingthose who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Cereal Workers Local In-dustrialUnion, No. 1105, affiliated with the Congress of IndustrialOrganizations,, or by Sheet MetalWorkers' International Associa-tion, Local Union No. 263, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither; and2.Among all millwrights and apprentices at the Cedar Rapidsplant of the Company who were employed during the pay-roll periodimmediately preceding the date of this Direction, including thosewho did not work during such pay-roll period because they wereillor on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Cereal Workers Local In-dustrialUnion, No. 1105, affiliated with the Congress of IndustrialOrganizations, or by Millwright Local 1039 of United Brotherhoodof Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, orby neither; and3.Among all production and maintenance employees at the CedarRapids plant of the Company, including watchmen, firemen, andheating engineers, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding planningand drafting engineers and laboratory employees, office employees,and supervisors with the right to hire and discharge and employeeswho have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United CerealWorkers Local Industrial Union, No. 1105, affiliated with the Con-gressof IndustrialOrganizations,forpurposesofcollectivebargaining.MR. EDWIN S. SMITH,dissenting:I see no justification for granting employees in the units urgedby the Millwrights and Sheet Metal Workers the privilege of split- THE QUAKER OATS COMPANY319ting themselves off from the industrial unit in this case.They con-stitute some of the employees in one of many departments in anintegrated plant and there is no bargaining history on a craft basisbetween them and the Company. I think the reasons expressed inmy dissenting opinions in theAllis-Chalmwrs5-and subsequent casesare here applicable, and under these circumstances I consider thatthe unit sought by the United is appropriate and would so hold.If,however, separate elections are to be held among the mill-wrights and the sheet-metal workers and their apprentices, as amajority of the Board has directed, I believe, for the reasons statedby me in previous dissenting opinions,6 that the Board's Decisionshould provide that if the craft employees do not vote themselves outof the industrial unit by designating the craft unions, they shouldthen be considered a component part of the industrial unit.6Matter of Allis-Chalmers Manufacturing CompanyandInternationalUnion, UnitedAutomobile Workers of America, Local 248,4 N. L. R. B. 159, 175.6Matter of The Cudahy Packing CompanyandLocal 55, United Packinghouse Workersof America,of Packinghouse Workers Organizing Commtttte,C. 1.0., 32 N. L. R. B. 72.Matter of Dain Manufacturing CompanyandLodge No. 11,65, International Associationof Machinists---A. F of L.,32 N. L.R B 307.{t